Citation Nr: 0929353	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
status post esophagectomy, including as due to herbicide 
exposure.

2.  Entitlement to service connection for stomach cancer to 
include lymph node condition, including as due to herbicide 
exposure.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1970.  He was awarded the Purple Heart for wounds 
received during service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied service connection 
for esophageal cancer, status post esophagectomy.

The Board notes that the Veteran's May 2006 claim was for 
entitlement to service connection for gastric cancer.  The RO 
interpreted this claim as one for esophageal cancer, status 
post esophagectomy, after a review of the Veteran's treatment 
records, and denied service connection for such condition in 
an August 2006 rating decision.  The Veteran filed a timely 
notice of disagreement (NOD) and substantive appeal from the 
denial of such claim.  Therefore, the Veteran's service 
connection claim for esophageal cancer is properly before the 
Board.

However, the Veteran indicated in statements submitted in 
August 2006, November 2006, and March 2007 that he was also 
claiming service connection for stomach cancer and a lymph 
node condition.  The RO interpreted such statements as a new 
claim and issued a rating decision denying service connection 
in August 2007.  The Board notes that additional VA treatment 
records were subsequently obtained and associated with the 
claims file.  In May 2008, the Board received a statement 
from the Veteran's representative (VA Form 646) indicating 
that the Veteran contends that he should be service-connected 
for cancer of the esophagus, stomach, and lymph nodes, all 
claimed as due to herbicide exposure while serving in 
Vietnam.  The Board interprets such communication, which was 
received within a year following the rating decision denying 
service connection for stomach cancer, to include a lymph 
node condition, as a timely NOD on such matter.  See 
38 C.F.R. §§  20.201, 20.302 (2008).  The Veteran has not 
been issued a Statement of the Case (SOC) as to the issue of 
entitlement to stomach cancer, to include a lymph node 
condition, or advised of the necessity of filing a 
substantive appeal.  As such, that issue must be remanded for 
issuance of an SOC after consideration of all evidence of 
record.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the issue of entitlement to service connection 
for stomach cancer to include lymph node condition, including 
as due to herbicide exposure, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence of a current 
diagnosis of esophageal cancer, status post esophagectomy.

2.  The Veteran is presumed to have been exposed to 
herbicides during active duty service in Vietnam. 

3.  There is no evidence of esophageal cancer in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current esophageal cancer with 
service, including as due to herbicide exposure. 


CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service, including as due to herbicide exposure during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA in accordance with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran was 
advised in a June 2006 letter, sent prior to the initial 
unfavorable rating decision issued in August 2006, of the 
evidence and information necessary to substantiate his claim 
of entitlement to service connection for esophageal cancer, 
his and VA's respective responsibilities in obtaining such 
evidence and information, and the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman.  

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  The Veteran's service treatment 
records and VA treatment records have been obtained and 
considered.  The Veteran has not identified, and the record 
does not otherwise indicate, any additional existing medical 
records that are necessary for a fair adjudication of his 
claim.  The Board notes that the Veteran was not provided a 
VA examination in connection with his service connection 
claim for esophageal cancer.  However, as will be discussed 
in detail below, although the Veteran has a current diagnosis 
of esophageal cancer, the competent evidence of record fails 
to indicate that he is entitled to a presumption of service 
connection due to herbicide exposure or that such disability 
is otherwise related to service.  Specifically, esophageal 
cancer does not warrant a presumption of service connection 
due to herbicide exposure, the Veteran's service treatment 
records are negative for treatment or diagnosis for such 
condition, and his post-service treatment records do not 
indicate that such condition is due to herbicide exposure.  
Additionally, the Veteran does not contend that he incurred 
esophageal cancer during service other than as a result of 
herbicide exposure, and his post-service treatment records do 
not suggest that such condition otherwise related to service.  
Accordingly, a VA examination is unnecessary in this case.  
See 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.

Analysis

The Veteran contends that his current esophageal cancer is 
the result of exposure to herbicides during service in 
Vietnam.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309(a), including 
malignant tumors, if they manifest to a compensable degree 
within one year after service, even if there is no evidence 
of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that a veteran who served on active 
duty in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6).  Under 
38 C.F.R. § 3.309(e), if the veteran meets the requirements 
of 38 C.F.R. § 3.307(a)(6), the following diseases shall be 
presumed service-connected due to herbicide exposure, even 
though there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  In addition, for claims pending 
before VA on, or received after, May 7, 2009, AL amyloidosis 
will be presumed service-connected based on herbicide 
exposure.  See 74 Fed. Reg. 21,259 (May 7, 2009).  A 
presumption of service connection based on herbicide exposure 
during service in Vietnam is not warranted for any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 68 
Fed. Reg. 27,630 (May 20, 2003).  

Where the evidence establishes that a veteran was engaged in 
combat, as in this case, VA shall accept satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, unless there is clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the application of 38 U.S.C.A. § 1154(b) only 
provides a presumption that the claimed in-service event or 
events occurred as a combat veteran reported; the claimant 
must still demonstrate both the presence of a disability and 
competent evidence of a nexus between the in-service event 
and the disability in question.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007); see also Jensen v. Brown, 19 F.3d 1413 (Fed. 
Cir. 1994); Wade v. West, 11 Vet. App. 302 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, evidence of record reflects that the Veteran 
served in the Republic of Vietnam during the applicable time 
period under 38 C.F.R. § 3.307(a)(6).  Specifically, his 
service treatment records show that he was treated in August 
1969 for multiple fragment wounds sustained while serving in 
Vietnam.  As such, the Board finds that the Veteran is 
presumed to have been exposed to herbicides coincident with 
such service. 

The Veteran's VA treatment records, dated from January 2006 
through April 2008, reflect a current diagnosis of esophageal 
cancer, status post esophagectomy.  However, such condition 
has not been determined by the Secretary to be associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e); 74 Fed. 
Reg. 21,259 (May 7, 2009).  Moreover, the Secretary has 
specifically determined that presumptive service connection 
due to herbicide exposure is not warranted for 
gastrointestinal or digestive disorders or for 
gastrointestinal tumors, including in the esophagus, stomach, 
pancreas, colon, or rectum.  See 68 Fed. Reg. 27,630 (May 20, 
2003); 72 Fed. Reg. 32,395 (June 12, 2007).  As such, the 
Veteran is not entitled to service connection for esophageal 
cancer on a presumptive basis due to herbicide exposure 
during service in Vietnam.

Where a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, 
including as due to herbicide exposure, the claim must be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 
164, 167 (1999).  

In order to establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

In the present case, the Veteran's service treatment records 
reflect no treatment or diagnosis of esophageal cancer, and 
there is no evidence that such disability manifested within 
one year after service.  See 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.

The Board notes that the Veteran was awarded the Purple 
Heart, which is indicative of service during combat.  As 
such, the Veteran is entitled to the application of 38 
U.S.C.A. § 1154(b).  However, he has not claimed that his 
esophageal cancer was not documented in his service treatment 
records due to circumstances, conditions, or hardships 
coincident with his combat service.  Moreover, there is no 
indication that that the Veteran's service treatment records 
are incomplete as a result of his combat duty.  Therefore, 
further consideration of the Veteran's claim under 38 
U.S.C.A. § 1154(b) is unnecessary.

The Veteran was first diagnosed with esophageal cancer in 
2006, over 30 years after being discharged.  The lapse of 
many years between a veteran's separation from service and 
his first complaints or treatment for the claimed disorder is 
a factor to be considered in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Additionally, there is no indication in the Veteran's 
VA treatment records that his esophageal cancer is related to 
service, to include herbicide exposure.  Although the Veteran 
claims that his esophageal cancer is due to his experiences 
during service, to include herbicide exposure, he is not 
competent to testify as to such fact.  Only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue of medical 
causation or a diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Jones v. West, 12 Vet. App. 
460, 465 (1999).  Accordingly, there is no competent medical 
evidence of record establishing that the Veteran's current 
esophageal cancer manifested during service or within one 
year of separation, or that it is otherwise related to 
service, to include herbicide exposure.  As such, direct 
service connection for esophageal cancer is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for esophageal 
cancer, the benefit of the doubt doctrine is not applicable 
and his claim must be denied.  38 U.S.C.A. § 5107.

 
ORDER
Service connection for esophageal cancer, status post 
esophagectomy, including as due to herbicide exposure, is 
denied.


REMAND

As discussed above, the AOJ denied the Veteran's service 
connection claim for stomach cancer, to include a lymph node 
condition, in an August 2007 rating decision.  In May 2008, 
less than a year after such rating decision was issued, the 
Board received a statement from the Veteran's representative 
indicating that the Veteran contends that he should be 
service-connected for cancer of the stomach and lymph nodes, 
claimed as due to herbicide exposure.  The Board interprets 
such communication as a timely NOD concerning the August 2007 
rating decision.  See 38 C.F.R. §§  20.201, 20.302.  

As the Veteran has not been provided with an SOC as to the 
issue of entitlement to stomach cancer, to include a lymph 
node condition, that issue must be remanded for such purpose.  
See Manlincon, 12 Vet. App. at 240.  However, this issue will 
be returned to the Board after issuance of the SOC only if 
the Veteran files a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).   




Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of 
the Case on the issue of entitlement to 
service connection for stomach cancer, 
to include a lymph node condition, 
including as due to herbicide exposure, 
as required by 38 C.F.R. §§ 19.29-19.30 
and Manlincon, 12 Vet. App. at 240.  
The Veteran should be advised that a 
substantive appeal has not been 
received concerning this issue, as well 
as of the requirements for submitting 
an adequate and timely substantive 
appeal, as provided in 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  
Thereafter, if a timely substantive 
appeal is filed and subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.  See Smallwood, 10 Vet. 
App. at 97.  
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


